         Case 1:21-cv-01923-JGK Document 6 Filed 06/09/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LINDA SLADE,                                     21-cv-1923 (JGK)

                      Plaintiff,                 ORDER

            - against -                             USDC SONY
                                                    DOCU MENT
FITON, INC . ,                                      F:LECTRONICALL Y FILED
                                                    DOC#
                                                         -1-LE_O_:.-- - . ~- ,-.__-q_-:J;/
                                                    DA TEF                             ___...
                      Defendant .

JOHN G. KOELTL, District Judge:

      It having been reported to this Court that the parties have

reached a settlement for this act i on , it is , on this 9th day of

June , 2021 , hereby ordered that this matter be discontinued with

prejudice but without costs ; provided , however , that within 45

days of the date of this order , counsel for the plaintiff may

apply by letter for restoration of the action to the calendar of

the undersigned , in which event the action will be restored.

      Any application to reopen must be f i led within 45 days of

this order ; any application to reopen filed thereafter may be

denied solely on that basis .       Further, if the parties wish for the

Court to retain jurisdict i on for the purpose o f enforcing any

settlement agreement, they must submit the settlement agreement to

the Court within the same 45 - day period to be so - ordered by the

Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record.
          Case 1:21-cv-01923-JGK Document 6 Filed 06/09/21 Page 2 of 2


     All pending motions are d i smissed as moot.        All conferences

are canceled . The Clerk of Court is directed to close this case .


SO ORDERED.

Dated :     New York , New York
            June 9, 2021




                                           United States District Judge




                                       2
